EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Haoliang Chen (Reg. No. 79,041) on 8/8/2022.

The application has been amended as follows: 

	CLAIM 19, line 1, has been amended as follows:

		“A non-transitory computer readable storage medium, wherein the computer readable storage medium…”

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1, and similarly independent claims 10 and 19, none of the prior art teach or fairly suggests the limitations of “obtaining, by the computer, a first contribution value of each of the plurality of pieces of characteristic data for the specified behavior, wherein the first contribution value is used to indicate a degree of impact on execution of the specified behavior, and wherein the first contribution value is positively correlated with the degree of impact” and “processing, by the computer, every N pieces of the characteristic data in the plurality of pieces of characteristic data by using one corresponding characteristic interaction model, to obtain a second contribution value of the every N pieces of the characteristic data for the specified behavior, wherein N is an integer greater than 1, wherein one characteristic interaction model corresponding to any N pieces of the characteristic data is determined based on N categories to which the any N pieces of the characteristic data belong, wherein the second contribution value is used to indicate a degree of impact on execution of the specified behavior, and wherein the second contribution value is positively correlated with the degree of impact”, in combination with each other as well as in combination with the other limitations of the claim.  The prior art of US2020/0349438 to Takamatsu et al. (“Takamatsu”) discloses a similar behavior prediction process that includes analyzing a degree of impact or contribution of characteristic data in determining the probability of a behavior.  However, Takamatsu does not teach or fairly suggest the limitations above.

Regarding independent claim 17, none of the prior art teach or fairly suggests the limitations of “obtaining a first reference contribution value of each of the plurality of pieces of sample characteristic data for the sample behavior, wherein the first reference contribution value is used to indicate a degree of impact on execution of the sample behavior, and wherein the first contribution value is positively correlated with the degree of impact; processing every N pieces of the sample characteristic data in the plurality of pieces of sample characteristic data by using one corresponding characteristic interaction model, to obtain a second reference contribution value of the every N pieces of the sample characteristic data for the sample behavior, wherein the second reference contribution value is used to indicate a degree of impact on execution of the sample behavior, and wherein the second reference contribution value is positively correlated with the degree of impact”, in combination with each other as well as in combination with the other limitations of the claim.  The prior art of US2020/0349438 to Takamatsu et al. (“Takamatsu”) discloses a similar behavior prediction training process that includes analyzing a degree of impact or contribution of characteristic data in determining the probability of a behavior.  However, Takamatsu does not teach or fairly suggest the limitations above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/Primary Examiner, Art Unit 2665